DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 7848765) in view of Lenahan et al. (US 20140100991).
Claim 1. Phillips et al. (Phillips) teaches a computer-implemented method relating to location-based services, the method comprising: 
receiving data indicative of a shape corresponding to a geographic area within which a product of products is physically available for sale at a physical store (col. 14, lines 17-27); 
determining that a client machine is located within the geographic area (col. 21, lines 1-5; 35-40); and 
responsive to determining that the client machine is located within the geographic area (col. 21, lines 1-5; 35-40): 
providing, to the client machine, a user interface including one or more images of the product available for sale at the physical store (col. 21, lines 35-40); 
providing the information associated with the item (col. 21, lines 1-5).
	Phillips does not teach receiving, from the client machine, a signal requesting information associated with an item included in the user interface and corresponding to the product. 
	Lenahan et al. (Lenahan) teaches a computer-implemented method of providing recommendations based on user locations [0183]. FIG. 5 is a diagram illustrating another view of a storefront providing an interactive shopping experience where a user may select a product from a list of items that are being displayed and drag the item to an external toolbar application, where the user may be presented with additional options for exploring the product [0154]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to include receiving, from the client machine, a signal requesting information associated with an item included in the user interface and corresponding to the product, as disclosed in Lenham, because it would advantageously assist the user in completing a purchase for the product of interest, as taught by Lenahan [0208].
 
Claim 2. Phillips teaches said method further comprising transmitting an instruction to the client machine to cause display of the item on the client machine after the client machine enters the geographic area (col. 21, lines 35-40).
Claim 3. Phillips teaches said method wherein the user interface is a first user interface, the method further comprising transmitting an instruction to the client machine to cause display of a second user interface that displays the geographical location of the physical store (Fig. 35).
Claim 4. Lenahan teaches said method wherein the user interface is a first user interface, further comprising transmitting an instruction to the client machine to display a second user interface to enable the client machine to send a message to a seller of the product [0208]. The motivation to combine Phillips and Lenhan would be to assist the user in completing a purchase for the product of interest, as taught by Lenahan [0208].
Claim 5. Phillips teaches said method wherein the user interface is a first user interface, the method further comprising transmitting an instruction to the client machine to display a second user interface that displays an additional product available for sale by another store (col. 26, lines 5-10).
Claim 6. Phillips teaches said method further comprising transmitting an instruction to the client machine to display cost information for the product represented by the one or more images in the user interface (col. 22, lines 47-50).
Claim 7. Lenahan teaches said method wherein the user interface is a first user interface, the method further comprising transmitting an instruction to the client machine to display a second user interface that includes feedback about a seller of the product [0105]. The motivation to combine Phillips and Lenahan would be to assist the user in completing a purchase for the product of interest, as taught by Lenahan [0208].

System claims 8-14 repeat the subject matter of method claims 1-7 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1-7 have been shown to be fully disclosed by the teachings of Phillips and Lenahan in the above rejections of claims 1-7, it is readily apparent that the system disclosed by Phillips and Lenahan includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1-7, and incorporated herein.
Claims 15-20 are rejected on the same rationale as set forth above in claims 1-7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(I) US 8463295 to Caralis discloses systems and methods for generating location-based recommendations. An important geo-location concept discussed within U.S. Pat. No. 7,848,765 is a geofence. A geofence can be defined as a perimeter or boundary around a physical location. A geofence can be as simple as a radius around a physical location, defining a circular region around the location. However, a geofence can be any geometric shape or an arbitrary boundary drawn on a map. A geofence can be used to determine a geographical area of interest for calculation of demographics, advertising, or similar purposes. Geofences can be used in conjunction with the offer generation and delivery concepts discussed herein. 

(II) US 9213675 to Kolton et al. discloses systems and methods for responding to the arrival of a person within a defined geographic area. When initializing the service node, the defined geographic area is created and a virtual circle number is assigned using an application on a personal computer or a mobile electronic device. The initialization program allows a geographic region to be specified using Google Maps. The region is a circle with a radius R and can be within a range of 2 feet to 100 feet, although other embodiments may use other distances. Such a region is called a virtual circle and is identified by a virtual circle number, VCN. 

(III) US 8996035 to Busch discloses methods and systems that record the location of a user and transmit targeted content to a user based upon their current and past location. Content producers may indicate their business location or locations using any one of a number of methods. In one form of the invention, the content producer indicates their business locations by being presented a map or a satellite image of the area in which their business is located. Then, they are asked to draw a polygon around their business location. The content producer may also be shown the polygons or other shapes similarly overlaid on adjacent businesses to ensure that the content producer does not overlap the location of the business with another business. Alternatively, the geographic boundaries of various business locations may be obtained from land records or other databases.

	(IV) US 20130066821 to Moore et al. discloses a mobile application that provides intelligent recommendations based on the knowledge of where the user has been, and what venues the user would like to visit. According to another aspect of the present invention, a location-based system may determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device). According to one embodiment, the boundary of search may be adjusted based on the density of venues within a particular area. For instance, from a particular geographic point, a radius from the geographic point may be adjusted to achieve a particular venue density within a circular area. Although a circle may be used, other boundary types and shapes may be used (e.g., square, rectangle, displayed map area, town, or similar boundary).

	(V) US 20120190387 to Redstone et al. discloses location ranking using social graph information. In particular embodiments, location database 104 may store geo-location data identifying a real-world geographic location of an object, such as a mobile device. For example, a geographic location of a cell phone equipped with Wi-Fi and GPS capabilities can be identified by cell tower triangulation, Wi-Fi positioning, and/or GPS positioning. In particular embodiments, a location database 104 may store a geographic location and additional information for a plurality of places. For example, a geographic location of a place with a large area (e.g., Yosemite National Park) can be a shape (e.g., a circle, or a polygon) approximating the boundary of the place and/or a centroid of the shape. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625